—Judgment, Supreme Court, Bronx County (Lottie Wilkins, J.), entered April 2, 1996, upon jury verdict in favor of defendant, dismissing the complaint, unanimously affirmed, without costs.
*264In this personal injury action, defendant properly impeached plaintiffs credibility by proof of his criminal convictions and bad acts (CPLR 4513; see, Murphy v Estate of Vece, 173 AD2d 445, 446-447).
Plaintiff failed to preserve his present contention that defendant’s counsel made improper remarks in summation (see, Califano v City of New York, 212 AD2d 146, 152-153) and, in any event, that summation was within the broad latitude afforded parties (supra, at 154-155).
The verdict sheet properly required the jury to determine the factual questions dispositive of the action, specifically whether the door at the top of the stairway had been secured.
We have reviewed plaintiffs remaining contentions and find that they do not warrant reversal. Concur—Sullivan, J. P., Williams, Mazzarelli, Andrias and Colabella, JJ.